Name: 1999/501/EC: Commission Decision of 1 July 1999 fixing an indicative allocation by Member State of the commitment appropriations for Objective 1 of the Structural Funds for the period 2000 to 2006 (notified under document number C(1999) 1769)
 Type: Decision_ENTSCHEID
 Subject Matter: budget;  cooperation policy;  European construction;  regions and regional policy;  EU finance
 Date Published: 1999-07-27

 Avis juridique important|31999D05011999/501/EC: Commission Decision of 1 July 1999 fixing an indicative allocation by Member State of the commitment appropriations for Objective 1 of the Structural Funds for the period 2000 to 2006 (notified under document number C(1999) 1769) Official Journal L 194 , 27/07/1999 P. 0049 - 0052COMMISSION DECISIONof 1 July 1999fixing an indicative allocation by Member State of the commitment appropriations for Objective 1 of the Structural Funds for the period 2000 to 2006(notified under document number C(1999) 1769)(1999/501/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(1), and in particular the first subparagraph of Article 7(3) thereof,(1) Whereas point 1 of the first subparagraph of Article 1 of Regulation (EC) No 1260/1999 states that Objective 1 of the Structural Funds aims to promote the development and structural adjustment of regions whose development is lagging behind;(2) Whereas the second subparagraph of Article 7(2) of Regulation (EC) No 1260/1999 stipulates that 69,7 % of the appropriations for the Structural Funds are to be allocated to Objective 1, including 4,3 % under the transitional support arrangements;(3) Whereas the first subparagraph of Article 7(3) of Regulation (EC) No 1260/1999 stipulates that the Commission is to use transparent procedures to make indicative breakdowns by Member State of the commitment appropriations available for programming in 2000 to 2006 taking full account, for Objectives 1 and 2, of one or more objective criteria similar to those applied during the previous period covered by Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments(2), as last amended by Regulation (EC) No 3193/94(3), namely: eligible population, regional prosperity, national prosperity and the relative severity of the structural problems, especially the level of unemployment;(4) Whereas the third subparagraph of Article 7(3) of Regulation (EC) No 1260/1999 stipulates, in the case of Objectives 1 and 2, that these breakdowns are to distinguish allocations of appropriations to regions and areas benefiting from transitional support, that these allocations are to be determined in accordance with the criteria referred to in the first subparagraph of that Article and that the annual breakdown of these appropriations is to be degressive as from 1 January 2000 and must be lower in 2000 than in 1999; whereas the transitional support profile may be tailored to the specific needs of the individual regions, and whereas the Commission has taken into consideration the Member States' requests in this respect, taking account of the annual breakdown of Structural Fund resources set out in the Annex to Regulation (EC) No 1260/1999;(5) Whereas the first subparagraph of Article 7(4) of Regulation (EC) No 1260/1999 sets up under Objective 1 a programme to assist the peace process in Northern Ireland (Peace) for 2000 to 2004 for the benefit of Northern Ireland and the border areas in Ireland under the same conditions as those pertaining to the programme for the period 1994 to 1999;(6) Whereas the second subparagrah of Article 7(4) of Regulation (EC) No 1260/1999 sets up under Objective 1 a programme of special assistance for 2000 to 2006 for the Swedish NUTS II regions which are not covered by the list referred to in Article 3(2) of that Regulation and which meet the criteria laid down in Article 2 of Protocol 6 annexed to the Act of Accession of Austria, Finland and Sweden(4);(7) Whereas the Commission's statement annexed to the minutes of the Council meeting of 21 June 1999 indicates the method that the Commission will use to decide the indicative allocation by Member State of the appropriations for Objective 1, in accordance with the first subparagraph of Article 7(3) of Regulation (EC) No 1260/1999;(8) Whereas, bearing this method in mind, paragraph 44(a), (b), (c), (e), (f), (h), (i) and (j) of the Presidency conclusions of the Berlin European Council of 24 and 25 March 1999 fixed the amounts pertaining to certain specific cases for the period 2000 to 2006,HAS ADOPTED THIS DECISION:Article 1The indicative amounts per Member State of the commitment appropriations for Objective 1 for 2000 to 2006, including the Peace programme and the special programme for the Swedish regions, shall be as set out in Annex I.Article 2The indicative amounts by Member State and by year of the commitment appropriations for transitional support under Objective 1 for 2000 to 2006 shall be as set out in Annex II.Article 3This Decision is addressed to the Member States.Done at Brussels, 1 July 1999.For the CommissionMonika WULF-MATHIESMember of the Commission(1) OJ L 161, 26.6.1999, p. 1.(2) OJ L 185, 15.7.1988, p. 9.(3) OJ L 337, 24.12.1994, p. 11.(4) OJ L 1, 1.1.1995, p. 11.ANNEX IIndicative allocation by Member State of the commitment appropriations for Objective 1 of the Structural Funds for the period 2000 to 2006>TABLE>ANNEX IIIndicative allocation by Member State of the commitment appropriations for transitional support for Objective 1 of the Structural Funds for the period 2000 to 2006>TABLE>